        Case 2:02-cr-00279-JAD-VCF Document 109 Filed 12/16/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:02-cr-00279-JAD-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.                                                  ECF No. 108
 6
     WILLIAM TELLEZ,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Monday, December 21, 2020, at 1:30 p.m.,

12   be vacated and continued to March 1, 2021, at 10:00 a.m.

13          DATED this 16th day of December, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
